t c memo united_states tax_court harold cortes and julie cortes petitioners v commissioner of internal revenue respondent docket nos filed date scott w gross for petitioners vladislav m rozenzhak and miles d friedman for respondent memorandum findings_of_fact and opinion buch judge respondent issued notices of deficiency determining the following deficiencies and penalties with respect to mr and mrs cortes’ federal_income_tax for years and unless otherwise indicated all section references are to the internal continued year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number after concessions by both parties the issues remaining for consideration are whether mr cortes had unreported income and whether the corteses are liable for an accuracy-related_penalty for each year the corteses argue that the money mr cortes received from seventh day sabbath church in return for his services as a pastor should not be included in income because he took a vow of poverty that insulated him from having to report the income we conclude that the compensation_for his services was income and that the corteses are liable for the accuracy-related_penalty for each year in issue findings_of_fact in mr cortes helped found the christian fellowship of seventh day adventists a church fellowship also in mr cortes was appointed as a pastor and elder of the church fellowship and mrs cortes was appointed continued revenue code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar secretary at some point the church fellowship became known as seventh day sabbath church an unincorporated association in mr cortes met frederic and elizabeth gardner through another pastor the church council invited the gardners to give a presentation on church organization and setting up ministries and vows of poverty mr cortes later contacted the gardners about setting up a ministry setting up a corporation sole and taking a vow of poverty mr cortes was a customer of the gardners and made contributions to bethel aram ministries an entity formed by the gardners in date mr cortes incorporated a corporation in nevada named the office of presiding head elder salomon haroldo cortes after the order of jesus mrs cortes served as secretary for only one year the gardners’ corporation sole and vow of poverty arrangement has been the subject of litigation both here and elsewhere see gardner v commissioner tcmemo_2013_67 payments made to a corporation sole included in income notwithstanding vow of poverty united_states v gardner no cv05-3073-pct- ehc wl at d ariz date aff’d 457_fedappx_611 9th cir enjoining the gardners from promoting organizing and selling their corporation sole tax arrangement see also gunkle v commissioner tcmemo_2012_305 aff’d 753_f3d_502 5th cir holding that payments to a corporation sole established with the help of the gardners are taxable notwithstanding a vow of poverty three of mr cortes’ witnesses also made contributions to bethel aram ministries and each set up a ministry or corporation and took a vow of poverty consistent with the gardners’ instructions christ the high priest and king and his successors a corporation sole at some point in mr cortes became an ordained minister mr cortes signed a vow of poverty in date after mr cortes signed the vow of poverty the corteses purchased a home in mrs cortes’ name the corteses own three vehicles they jointly own a truck and a mercedes and mr cortes owns a volkswagen mr cortes is the owner of an entity called living waters ministries during the years in issue living waters ministries held three bank accounts at wells fargo bank in the name of living waters ministries a corporation sole mr and mrs cortes were the only signatories on the living waters ministries accounts during the years in issue mr cortes was a pastor with the seventh day sabbath church in return for his services seventh day sabbath church issued checks every two weeks for dollar_figure to living waters ministries the church also issued checks of varying amounts made out to cash that mr cortes endorsed terms two versions of the vow of poverty appear in the record with different on date mr cortes submitted a form to wells fargo bank to delete the words a corporation sole from the bank statements beginning in date that amount was increased to dollar_figure and deposited into the living waters ministries accounts mr cortes was a signatory on the seventh day sabbath church bank account but in order to draw on that account each check required two signatures once the money from seventh day sabbath church was deposited into the living waters ministries accounts the church had no control_over how that money was spent and mr cortes did not have to make an accounting to the church of how the money was spent out of the living waters ministries bank accounts mr cortes paid the mortgage and utilities for the home in mrs cortes’ name as well as other personal expenses such as for food and transportation the corteses filed joint federal_income_tax returns for through each reporting mrs cortes’ earnings as wages and reporting mr cortes as unemployed although the corteses paid a return preparer to prepare their returns they did not did not discuss with the preparer mr cortes’ activities as a pastor or the money deposited into the living waters ministries accounts that he used to support his wife and two children respondent issued notices of deficiency for through determining that the deposits into the living waters ministries accounts were unreported income to mr cortes and that the corteses are liable for an accuracy- related penalty for each year the corteses while residing in california timely filed petitions disputing the notices of deficiency and the cases were consolidated respondent allowed mr cortes a deduction for a parsonage_allowance of dollar_figure per year the parties have agreed by stipulation that some of the deposits were reimbursements or were otherwise not taxable the parties have also agreed that the corteses failed to report state tax refunds for and we address the issues of unreported income and the accuracy-related_penalty opinion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error in the court_of_appeals for the ninth circuit to which an appeal of these cases would lie the presumption of correctness does not attach in cases involving unreported income unless the commissioner first establishes an evidentiary foundation linking the taxpayer to the alleged income- rule a 290_us_111 see sec_7482 producing activity the requisite evidentiary foundation is minimal and need not include direct evidencedollar_figure once the commissioner produces evidence linking the taxpayer to an income-producing activity the burden shifts to the taxpayer to rebut the presumption of correctness of respondent’s deficiency determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous respondent has established the requisite minimal evidentiary foundation by linking mr cortes and his activities as a pastor to the payments the church made to living waters ministries therefore the corteses have the burden_of_proof the corteses have neither claimed nor established that they satisfy the requirements of sec_7491 to shift the burden_of_proof to respondent see 596_f2d_358 9th cir rev’g 67_tc_672 see banister v commissioner tcmemo_2008_201 aff’d 418_fedappx_637 9th cir 92_tc_661 see also 181_f3d_1002 9th cir aff’g tcmemo_1997_97 vow of poverty the corteses acknowledge that the seventh day sabbath church paid money to living waters ministries on behalf of mr cortes for his personal and housing_expenses the corteses also acknowledge that the amounts were received by them personally from seventh day sabbath church mr cortes asserts however that because he received the money after he signed a vow of poverty it is not taxable sec_61 defines gross_income as all income from whatever source derived including compensation_for services this definition is construed broadly and extends to all accessions to wealth over which the taxpayer has complete control as the supreme court explained a gain constitutes taxable_income when its recipient has such control_over it that as a practical matter he derives readily realizable economic value from it a taxpayer has dominion and control when the taxpayer is free to use the funds at will the use of funds for personal purposes indicates dominion and control even over an account titled in the name of a church or other religious organizationdollar_figure see 348_us_426 343_us_130 rutkin v united_states u s pincite gardner v commissioner tcmemo_2013_67 at citing woods v continued mr cortes alleges that the vow of poverty he took insulated him from being taxed on the compensation he received from seventh day sabbath church mr cortes points us to three cases to support his assertion that the income he received is actually tax-exempt_income of the church itself shuster v commissioner fogarty v united_states and mceneany v commissioner those cases do not advance mr cortes’ position first the cases are factually distinguishable in the cited cases the taxpayer was paid a salary by a third party and then remitted the salary to the religious_order in accordance with a vow of poverty in contrast mr cortes received compensation_for providing services to the church and he made no attempt to assign his income back to seventh day sabbath church in accordance with the vow of poverty in addition to being factually distinguishable the outcomes in those cases do not favor mr cortes in each case the taxpayer was held to have earned the income individually and thus the taxpayers were required to include their compensation in their taxable_income continued commissioner tcmemo_1989_611 and chambers v commissioner t c memo see shuster v commissioner 800_f2d_672 7th cir aff’g 84_tc_764 780_f2d_1005 fed cir mceneany v commissioner tcmemo_1986_413 a distinction here is that the payments were not made directly to mr cortes but instead to living waters ministries but mr cortes individually provided his services as a pastor to seventh day sabbath church and he received compensation_for those services in the form of payments the church made to living waters ministries the living waters ministries accounts were controlled by mr and mrs cortes and that money was used for mr cortes and his family’s personal expenses mr cortes has been unable to provide any statute or caselaw that would support exclusion of those amounts from income therefore the money received for his services to seventh day sabbath church is mr cortes’ unreported income accuracy-related_penalty sec_6662 and b and imposes a penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to among other reasons negligence disregard of rules or regulations or any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code the term disregard includes any careless reckless or intentional disregard an understatement of income_tax is substantial if the understatement exceeds the sec_6662 greater of of the tax required to be shown on the return or dollar_figure respondent bears the burden of production as to the penalty the understatement for each year in issue exceeds of the tax required to be shown on the return which is greater than dollar_figure consequently respondent satisfied his burden of production the penalty will not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith the court must consider all facts and circumstances in determining whether the taxpayer acted with reasonable_cause and in good_faith in order to establish good-faith reliance on an adviser the taxpayer must prove that i he gave the return preparer complete and accurate information ii an incorrect return was the preparer’s fault and iii he believed in good_faith that he was relying on a competent return preparer’s advice as to the tax treatment although the corteses sec_6662 sec_7491 sec_6664 sec_1_6664-4 income_tax regs 112_tc_317 citing 88_tc_654 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir continued had a paid return preparer mrs cortes admitted that they did not discuss with the preparer mr cortes’ activities as a pastor or the money deposited into the living waters ministries accounts that he used to support his wife and two children therefore the corteses have not shown reasonable reliance on their return preparer or any other evidence supporting a reasonable_cause and good_faith and they are liable for the accuracy-related_penalty for each year to reflect the foregoing and the concessions by the parties decisions will be entered under rule continued
